
	
		II
		112th CONGRESS
		2d Session
		S. 2570
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  mechanics’ work gloves.
	
	
		1.Certain mechanics’ work gloves
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended—
				(1)by striking heading 9902.14.04; and
				(2)by inserting in numerical sequence the
			 following new heading:
					
						
							
								
									9902.14.04Mechanics’ work gloves, valued over $5.58 per pair but not over
						$7.22 per pair (provided for in subheading 6216.00.58)FreeNo
						changeNo changeOn or before
						12/31/2015
									
								
							
						.
				(b)Amendment to U.S. NoteSubchapter II of chapter 99 is amended by
			 striking the first U.S. Note 18 to such subchapter and inserting after U.S.
			 Note 19 the following new U.S. Note:
				
					20.For purposes of heading 9902.14.04, the
				term mechanics’ work gloves means gloves having the following
				characteristics: imitation leather palms and fingers with fourchettes; backs
				comprising either one layer of synthetic knitted fabric or three layers with
				the outer layer of synthetic knitted fabric, the center layer of foam and the
				inner layer of tricot
				fabric.
					.
			(c)Effective
			 dateThe amendments made by
			 this section apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
